Citation Nr: 1329237	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-24 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of trenchfoot with trichophytosis and 
onychomycosis (including frostbite) of the right foot.  

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of trenchfoot with trichophytosis and 
onychomycosis (including frostbite) of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to 
February 1952 and from August 1952 to April 1955.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an June 2010 rating decision by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective March 31, 2012, the Veteran's residuals of 
trenchfoot with trichophytosis and onychomycosis (including 
frostbite) of the right foot consisted of include complaints 
of tingling and numbness, nail abnormalities, and 
osteoarthritis.  

2.  Effective March 31, 2012, the Veteran's residuals of 
trenchfoot with trichophytosis and onychomycosis (including 
frostbite) of the left foot consisted of complaints of 
tingling and numbness, nail abnormalities, and 
osteoarthritis.  


CONCLUSIONS OF LAW

1.  Effective March 31, 2012, the criteria were met for a 30 
percent rating for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the right foot.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104 (2012).

2.  Effective March 31, 2012, the criteria were met for a 30 
percent rating for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the left foot.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for increased 
ratings for the residuals of trenchfoot with trichophytosis 
and onychomycosis (including frostbite) of each foot.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 2009, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of 
that application, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claims, including the evidence to be provided by him and 
notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disabilities, the evidence 
had to show that the disabilities had worsened and the 
manner in which such worsening had affected his employment 
and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  VA obtained or ensured 
the presence of the Veteran's records reflecting his VA 
treatment from July 2008 to December 2012 and the reports of 
VA examinations, performed in August 2009 and March 2012.

The VA examination reports show, VA examined the Veteran to 
determine the extent of impairment due to his service-
connected residuals of his right and left trenchfoot with 
trichophytosis and onychomycosis (including frostbite).  The 
VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the 
Veteran, documented his medical conditions, and rendered 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the 
VA examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

In January 2012, the Veteran had a hearing at the RO before 
a VA Decision Review Officer.  It was noted that a VA 
examination had been scheduled to evaluate the level of 
impairment caused by his service-connected residuals of 
trenchfoot with trichophytosis and onychomycosis.  He 
declined to discuss the increased rating issue during his 
hearing.  To date, the Veteran has not requested a hearing 
before a member of the Board.  Therefore, the Board will 
proceed as if the Veteran does not desire a hearing on his 
increased rating claims.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claims; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Merits of the Claim

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of VA's Schedule For 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Generally, 
the relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
September 2003) until VA makes a final decision on the 
claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 
3.400(o)(2)  (2012).  See Hart, supra.  

The residuals of a cold injury are rated in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7122.  A 20 percent 
rating is warranted when the residuals of a cold injury 
consist of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A 30 percent rating is warranted when the residuals of a 
cold injury consist of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Veteran contends that the 20 percent ratings for his 
service-connected residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) do 
not adequately reflect the level of impairment caused by 
those disorders.  Therefore, he maintains that increased 
ratings are warranted.  In part, the Board agrees.  
Accordingly, the appeal will be granted to the extent 
indicated.   
In June 2010, the RO denied the Veteran's claim of 
entitlement to ratings in excess of 10 percent for the 
residuals of trenchfoot with trichophytosis and 
onychomycosis (to include frostbite) in either foot.  The 
Veteran disagreed with that decision, and this appeal 
ensued.  

In August 2012, following additional development of the 
record, the RO raised the Veteran's rating from 10 to 20 
percent for the residuals of trenchfoot with trichophytosis 
and onychomycosis (to include frostbite) of each foot.  The 
RO noted that the Veteran complained of numbness, burning, 
and arthralgia in each foot.  In addition, X-rays, taken 
during the March 31, 2012 VA examination confirmed, for the 
first time, the presence of arthritis.  Therefore, the RO 
found that effective March 31, 2012, the manifestations of 
the Veteran's foot disorder met or more nearly approximated 
the criteria for a 20 percent rating under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  

In reviewing the claims file, however, the Board notes that 
at the time of the March 31, 2012 VA examination, service 
connection was also in effect for onychomycosis of each 
foot.  Onychomycosis is a disorder of the nails and, as 
such, constitutes a nail abnormality.  STEADMAN'S MEDICAL 
DICTIONARY 1367 (28th ed. 2006).  When considered in 
conjunction with the Veteran's complaints of tingling and 
numbness and osteoarthritis, the Board finds that effective 
March 31, 2012, the manifestations of the Veteran's 
residuals of a cold injury of the feet met or more nearly 
approximated the schedular criteria for a 30 percent rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7122.  Accordingly, 
an increased rating was warranted for each foot, effective 
March 31, 2012, and, to that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
residuals of trenchfoot with trichophytosis and 
onychomycosis (to include frostbite) of each foot.  38 
C.F.R. § 3.321(b)(1) (2012).  Because the ratings provided 
under the VA Schedule for Rating Disabilities are averages, 
it follows that an assigned rating may not completely 
account for each individual veteran's circumstances, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by the disability.  
Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in 
exceptional situations where the rating is inadequate, it 
may be appropriate to refer the case for extraschedular 
consideration.  Id.  The governing norm in these exceptional 
cases is a finding that the disability at issue presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 
C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun, 22 
Vet. App. at 115.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. In this regard, the 
Board must compare the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.  If the rating criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, in which case the assigned schedular evaluation is 
adequate and no referral is required.  Id.  Second, if the 
schedular evaluation is found to be inadequate, the Board 
must determine whether the Veteran's disability picture 
exhibits other related factors, such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a claimant's disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative 
have expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
schedular rating.  See Brannon v. West, 12 Vet. App. 32  
(1998) (while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant).  The criteria 
for rating a residuals of trenchfoot with trichophytosis and 
onychomycosis (to include frostbite) of each foot, 
specifically, contemplate the symptoms of those disorders:  
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  
38 C.F.R. § 4.104, Diagnostic Code 7122.

In short, the Veteran does not have symptoms associated with 
his residuals of frozen feet that have been left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  Thun, 22 Vet. App. at 115.  Therefore, 
the preponderance of the evidence is against a finding that 
the Veteran's foot disorders present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. 
§ 3.321 (b)(1).  Because the inquiry in making this 
determination is sequential, and the Veteran does not meet 
the first element in the sequence, the Board does not need 
to reach any question as to whether the Veteran's residuals 
of frozen feet markedly interfere with his employment.  


ORDER

Prior to March 31, 2012, entitlement to a rating in excess 
of 20 percent is denied for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the right foot.  

Prior to March 31, 2012, entitlement to a rating in excess 
of 20 percent is denied for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the left foot.  

Effective March 31, 2012, entitlement to a 30 percent rating 
is granted for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the right foot.  
Effective March 31, 2012, entitlement to a 30 percent rating 
is granted for the residuals of trenchfoot with 
trichophytosis and onychomycosis (including frostbite) of 
the left foot.  


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


